                        Case 18-50908-JTD             Doc 36        Filed 01/07/19        Page 1 of 5




                               IN THE UNITED STATES BANKRUPTCY COURT

                                        FOR THE DISTRICT OF DELAWARE

        In re:                                                         Chapter 11
        VENOCO, LLC, ET AL.1,
                                                                       Case No. 17-10828 (KG)
                                                        Debtors.
                                                                       (Jointly Administered)
        EUGENE DAVIS, in his official capacity as
        Liquidating Trustee of the Venoco Liquidating                  JURY TRIAL DEMANDED
        Trust,
                                                       Plaintiff,
                 v.                                                    Adv. Proc. No. 18-50908 (KG)
        STATE OF CALIFORNIA, and STATE
                                                                       Relates to Adv. D.I. 34 & 35
        LANDS COMMISSION,

                                                  Defendants.


                                                  NOTICE OF APPEAL

              The State of California (the “State”) appeals under 28 U.S.C. § 158(a) from the Opinion

     (Docket No. 34) and Order (Docket No. 35) entered in the above-captioned bankruptcy case on

     the 2nd day of January, 2019, denying the State’s motion to dismiss. A copy of the Opinion and

     Order are attached hereto as Exhibits 1 and 2, respectively.

              The names of all parties to the order and telephone numbers of their respective attorneys

     are as follows:




         1
           The debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Venoco, LLC. (3555); TexCal Energy (LP) LLC (0806); Whittier Pipeline Corporation (1560); TexCal Energy (GP) LLC
(0808); Ellwood Pipeline, Inc. (5631); TexCal Energy South Texas, L.P. (0812) (collectively, the “Debtors.”) The mailing address
for the Venoco Liquidating Trust, for purposes of these Chapter 11 cases, is: 5 Canoe Brook Drive, Livingston, NJ 07039.
                                                           1
             Case 18-50908-JTD         Doc 36   Filed 01/07/19   Page 2 of 5




Plaintiff Eugene Davis                      Defendant California State Lands Commission

Robert G. Burns                             David M. Fournier
Robin J. Miles                              Kenneth A. Listwak
Logan S. Kotler                             PEPPER HAMILTON LLP
BRACEWELL LLP                               Hercules Plaza, Suite 5100
1251 Avenue of Americas, 49th Floor         1313 N. Market Street
New York, New York 10020-1104               P.O. Box 1709
Tel: (212) 508-6100                         Wilmington, Delaware 19899-1709
Robert.Burns@bracewell.com                  Tel: (302) 777-6500
Robin.Miles@bracewell.com                   FournierD@pepperlaw.com
Logan.Kotler@bracewell.com                  ListwakK@pepperlaw.com

Mark E. Dendinger                           Judith W. Ross
BRACEWELL LLP                               Eric Soderlund
CityPlace I, 34th Floor                     LAW OFFICES OF JUDITH W. ROSS
185 Asylum Street                           Plaza of the Americas
Hartford, Connecticut 06103                 700 N. Pearl Street, Suite 1610
Tel: (860) 947-9000                         North Tower
Mark.Dendinger@bracewell.com                Dallas, TX 75201
                                            Tel: (214) 377-7879
Jason B. Hutt                               Judith.Ross@judithwross.com
BRACEWELL LLP                               Eric.Soderlund@judithwross.com
2001 M Street, NW
Washington, District of Columbia 20036
Tel: (202) 828-5800
Jason.Hutt@bracewell.com

Robert J. Dehney
Andrew R. Remming
Matthew O. Talmo
Morris, Nichols, Arsht & Tunnell
1201 North Market Street, 16th Floor
P.O. Box 1347
Wilmington, Delaware 19899
Tel: (302) 658-9200
RDehney@mnat.com
ARemming@mnat.com
MTalmo@mnat.com




                                            2
            Case 18-50908-JTD   Doc 36    Filed 01/07/19      Page 3 of 5




Dated: January 7, 2019                   XAVIER BECERRA
Los Angeles, California                  Attorney General of California
                                         CHRISTINA BULL ARNDT
                                         Supervising Deputy Attorney General

                                         /s/ Mitchell Rishe

                                         MITCHELL E. RISHE
                                         Deputy Attorney General
                                         Counsel for the State of California




                                     3
               Case 18-50908-JTD         Doc 36       Filed 01/07/19    Page 4 of 5




                                 CERTIFICATE OF SERVICE

      I, Mitchell E. Rishe, hereby certify that on the 7th day of January, 2019, I served or caused

to be served the foregoing Notice of Appeal on the persons listed on the attached service list in the

manner indicated therein.



                                              /s/ Mitchell Rishe
                                              Mitchell Rishe (Cal. Bar No. 193503)




                                                  4
             Case 18-50908-JTD         Doc 36    Filed 01/07/19   Page 5 of 5




                    Venoco, LLC - Davis v. State of California, et al.
                       Adv. Proc. No. 18-50908-KG Service List


ATTORNEYS FOR PLAINTIFF:                        ATTORNEYS FOR CALIFORNIA STATE
                                                LANDS COMMISSION:
By Email & Overnight Mail
Robert G. Burns                                 By Email & Overnight Mail
Robin J. Miles                                  David M. Fournier
Logan S. Kotler                                 Kenneth A. Listwak
BRACEWELL LLP                                   PEPPER HAMILTON LLP
1251 Avenue of Americas, 49th Floor             Hercules Plaza, Suite 5100
New York, New York 10020-1104                   1313 N. Market Street
Robert.Burns@bracewell.com                      P.O. Box 1709
Robin.Miles@bracewell.com                       Wilmington, Delaware 19899-1709
Logan.Kotler@bracewell.com                      FournierD@pepperlaw.com
                                                ListwakK@pepperlaw.com
By Email & Overnight Mail
Mark E. Dendinger
                                                By Email & Overnight Mail
BRACEWELL LLP
                                                Judith W. Ross
CityPlace I, 34th Floor
                                                Eric Soderlund
185 Asylum Street                               LAW OFFICES OF JUDITH W. ROSS
Hartford, Connecticut 06103                     Plaza of the Americas
Mark.Dendinger@bracewell.com                    700 N. Pearl Street, Suite 1610
                                                North Tower
By Email & Overnight Mail                       Dallas, TX 75201
Jason B. Hutt
                                                Judith.Ross@judithwross.com
BRACEWELL LLP                                   Eric.Soderlund@judithwross.com
2001 M Street, NW
Washington, District of Columbia 20036
Jason.Hutt@bracewell.com

By Email & Overnight Mail
Robert J. Dehney
Andrew R. Remming
Matthew O. Talmo
Morris, Nichols, Arsht & Tunnell
1201 North Market Street, 16th Floor
P.O. Box 1347
Wilmington, Delaware 19899
RDehney@mnat.com
ARemming@mnat.com
MTalmo@mnat.com




                                            5
